Citation Nr: 0914875	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  08-00 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for low back disorder.

REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Sanjum Punia, Law Clerk


INTRODUCTION

The Veteran had active service from July 1979 until December 
1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1. The Veteran sustained injuries to the low back during 
active service, but there is no demonstration that any 
residual chronic disability resulted from such injuries; 
rather the evidence demonstrates treatment for acute and 
transitory conditions that resolved prior to separation.

2.  Following separation from service, there is no documented 
treatment for a low back disorder.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, nor may such incurrence or aggravation be so 
presumed.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2007 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim and 
of the division of responsibilities between VA and a claimant 
in developing an appeal.  Moreover, the letter informed the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran's service treatment records (STRs) 
indicated that he was treated for a low back related injuries 
during service.  Specifically, treatment for low back 
symptoms is documented in STRs dated in July 1980 and October 
1981.  There was no further in-service treatment, and a 
separation examination conducted in November 1981 showed 
normal findings.  Additionally, there is no post-service 
treatment for low back condition.  Overall, then, the 
evidence does not indicate that any current lower back 
disability may be related to service such as to require an 
examination under McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board 
has carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

DISCUSSION

The Veteran is claiming entitlement to service connection for 
a low back disorder.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002). If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2008). However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008). The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, as indicated in his May 2007 statement 
in support of claim, the Veteran contends that his current 
low back condition is causally related to injuries sustained 
in service.  In this regard, the STRs do show treatment for 
his low back active service.  Specifically, Veteran contends 
he injured his low back while sleeping, when he fell off a 
double bed and landed on his back. A June 1980 STR confirmed 
such a fall and indicated that the Veteran was experiencing 
tenderness in the back, but there was no discoloration and 
good range of motion in the back.  In a follow-up treatment, 
an x-ray of the lumbar spine showed no fracture.  
Thoracolumbar scoliosis was shown and was noted that it was 
probably idiopathic late adolescent type.  

Later in service, in October 1981, the Veteran was treated 
for pain and discomfort in his lower back after he had moved 
a desk.  At that time, he was diagnosed with muscle strain.  
Additionally, separation examination conducted in November 
1981 showed normal findings and the Veteran denied recurrent 
low back pain in a report of medical history completed at 
that time.

Based on the above, the totality of the record does not 
demonstrate that a chronic low back disability was incurred 
during active service.  Indeed, following the October 1981 
record of right shoulder treatment, there were no additional 
complaints or findings through the time of the Veteran's 
separation from active service.  Additionally, the separation 
examination conducted in November 1981 showed normal 
findings, and no disability of the low back was diagnosed at 
that time and no subsequent complaints or treatment have been 
shown in the post-service record.  For these reasons, the 
Board concludes that the in-service low back complaints 
related to an acute and transitory condition that resolved 
without residuals prior to the Veteran's separation from 
active service.  

Again, there is no showing of any documented post-service 
treatment for a low back disorder.  Accordingly, the claim 
must be denied.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges the Veteran's assertions that he has a 
current low back disorder.  In this regard, it is recognized 
that he is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, because of the 
complete absence of any documented symptoms since separation 
from service, his report of current symptoms, and of 
continuity of such symptoms, is not found to be persuasive 
here.  

In sum, there is no support for a grant of service connection 
for a low back disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a low back disorder is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


